Citation Nr: 1609955	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial, compensable rating for left ear hearing loss.  

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions issued by the RO.  In March 2011, the RO granted service connection for PTSD, and assigned an initial 50 percent rating, effective October 4, 2010.  In May 2011, the RO granted service connection for left ear hearing loss, and assigned a 0 percent (noncompensable) rating, effective October 4, 2010; as well as denied service connection for right ear hearing loss.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the rating assigned for his left ear hearing loss, as well as the denial of service connection for right ear hearing loss.  In October 2011, the Veteran filed a NOD with respect to the initial 50 percent rating assigned for his service-connected PTSD.  A statement of the case (SOC) on all claims was issued in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in August 2012.

In May 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Because this appeal involves disagreement with the initial ratings assigned following the award of service connection for left ear hearing loss and PTSD, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In January 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action, the AOJ continued to deny the hearing claims (as reflected in an October 2015 supplemental SOC (SSOC)).  Also, in an October 2015 rating decision, the AOJ awarded a higher, initial 70 percent rating for the Veteran's PTSD from October 4, 2010). 

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the matter of an initial rating in excess of 70 percent for PTSD is set forth below.  The claims for service connection for right ear hearing loss and for an initial, compensable rating for left ear hearing loss are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a February 2016 statement, received prior to the promulgation of a decision, the Veteran indicated his desire to withdraw from appeal his claim for an initial rating in excess of 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 70 percent for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing or on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a February 2016 letter, the Veteran withdrew from appeal the claim for an initial rating in excess of 70 percent for PTSD.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it must be dismissed.


ORDER

The appeal as to the claim for an initial rating in excess of 70 percent for PTSD is dismissed.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2015, the Board remanded the Veteran's claim for service connection for right ear hearing loss so that an addendum opinion could be obtained from the April 2011 examiner addressing the nature and etiology of his right ear hearing loss.  The VA examiner was specifically instructed to address the significance, if any, of the apparent pure tone threshold shift at 4000 Hz when comparing the Veteran's entrance and separation audiometric testing results.  In May 2015, the AOJ scheduled the Veteran for a new VA examination.  After a review of the record, the examiner opined that is was less likely than not that the Veteran's right ear hearing loss was a result of his military noise exposure.  The examiner noted that there was no significant shift from the Veteran's May 1967 entrance examination and his March 1970 discharge examination, as well as no evidence of permanent auditory damage from the Veteran's conceded noise exposure.  The examiner also noted that the Institute of Medicine found that there was an insufficient basis to conclude that permanent hearing loss could develop long after noise exposure.

Despite the Board's clear instruction, the May 2015 VA examiner failed to specifically address the significance, if any, of the shift in pure tone threshold at 4000 Hz in the Veteran's right ear when comparing his entrance and discharge examination testing results.  

In this regard, and as noted by the Board in the January 2015 remand, while the Veteran's service treatment records do not reflect hearing loss to an extent recognized as a disability for VA purposes, the absence of such is not fatal to the Veteran's claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  Id.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is causally related to service."

For these reasons, there has not been substantial compliance with the previous remand directives as to this claim, necessitating another remand in order to obtain another etiology opinion (preferably, from the May 2015 examiner) specifically addressing significance of the pure tone threshold shift at 4000 Hz in the Veteran's right ear.  See Stegall, supra.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) .

As for the claim for an initial, compensable rating for left ear hearing loss, as noted in the January 2015 remand, an award of service connection for right ear hearing loss would warrant the evaluation of bilateral hearing loss and, possibly, the assignment of a compensable rating for hearing loss in both ears.  Thus, the Board is deferring consideration of the matter of a higher rating for left ear hearing loss at this juncture pending the completion of the development requested, and the resolution of the Veteran's service connection claim.  See Parker v. Brown, 7 Vet. App. (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the claim for an initial, compensable rating for left ear hearing loss is being remanded, as well.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims remaining on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the May 2015 VA examiner for an addendum opinion addressing the etiology of the Veteran's right ear hearing loss.  

If the May 2015 examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion, based on review of the claims file from an appropriate physician or audiologist(if possible).  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of medical professional designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Then, with respect to right ear hearing loss, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss had its onset during service or is otherwise medically related to service-to particularly include noise exposure while serving in Vietnam.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent  medical and other objective evidence-to particularly include comment on the significance, if any, of the apparent pure tone threshold shift in the right ear at 4000 Hz when comparing the Veteran's entrance and separation audiometric testing results.  

The examiner must also consider and discuss all competent lay assertions as to in-service injury (here, noise exposure), and as to the nature, onset, and continuity of symptoms of diminished hearing in the right ear.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all evidence received since the last adjudication of the claims) and legal authority.  

6.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


